                                UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON AT SEATTLE


 NORTHWEST ADMINISTRATORS,
 INC.,
                                                    NO. C19-00453-RSM
                                       Plaintiff,
                                                    ORDER GRANTING PLAINTIFFS’
                          v.                        MOTION TO CONTINUE COURT
                                                    DATES
 ARAMARK REFRESHMENT
 SERVICES, LLC, a Delaware limited
 liability company,

                                       Defendant.




            THIS MATTER having come on to be heard on the motion of Plaintiff, Plaintiff

appearing through its attorney, Russell J. Reid of Reid, McCarthy, Ballew & Leahy,

L.L.P., , the Defendant’s counsel having not yet appeared, now, therefore;

            IT IS HEREBY ORDERED that Plaintiff’s Motion to Continue Court Dates has

been granted as follows:




ORDER GRANTING PLAINTIFFS’ MOTION
TO CONTINUE COURT DATES – C19-00453-RSM
Page 1 of 2
S:\Martinez\NWA 19-453 ext time.docx
            Deadline for FRCP 26(f) conference……………..June 14, 2019

            Initial Disclosures Pursuant to FRCP 26(a)………June 21, 2019

            Combined Joint Status Report and Discovery
             Plan as Required by FRCP 26(f), and Local
             Rule CR 16………………………………………… June 28, 2019



            DATED this 28 day of May 2019.


                                             A
                                             RICARDO S. MARTINEZ
                                             CHIEF UNITED STATES DISTRICT JUDGE




Presented for Entry by:


/s/Russell J. Reid
Russell J. Reid, WSBA #2560
of Reid, McCarthy, Ballew & Leahy, L.L.P.
Attorney for Plaintiff




ORDER GRANTING PLAINTIFFS’ MOTION
TO CONTINUE COURT DATES – C19-00453-RSM
Page 2 of 2
S:\Martinez\NWA 19-453 ext time.docx
